                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :
                                             :
                                             :
                V.                           :      CRIMINAL NUMBER 19-417-1
                                             :
                                             :
JUSTIN DAVID MAY                             :


             ENTRY OF APPEARANCE AND WITHDRAWAL OF APPEARANCE


       I hereby enter my appearance on behalf of defendant, Justin David May, in the above-

captioned matter.     Please remove Maranna J. Meehan, Assistant Federal Defender, as attorney

of record.

                                             Respectfully submitted,



                                              /s/ Natasha Taylor-Smith
                                             NATASHA TAYLOR-SMITH
                                             Assistant Federal Defender


                                             Withdrawing Attorney:


                                              /s/ Maranna J. Meehan
                                             MARANNA J. MEEHAN
                                             Assistant Federal Defender
                                CERTIFICATE OF SERVICE


        I, Natasha Taylor-Smith, Assistant Federal Defender, Federal Community Defender

Office for the Eastern District of Pennsylvania, hereby certify that I have served a copy of the

Entry of Appearance and Withdrawal of Appearance, by electronic notification and hand

delivery, upon Michael S. Lowe, Assistant United States Attorney, to his office located at Suite

1250, 615 Chestnut Street, Philadelphia, Pennsylvania 19106.




                                                      /s/ Natasha Taylor-Smith
                                                     NATASHA TAYLOR-SMITH
                                                     Assistant Federal Defender




DATE:      July 23, 2019
